

Exhibit 10.1
Mallinckrodt plc
Stock and Incentive Plan
TERMS AND CONDITIONS
OF
RESTRICTED UNIT AWARD
RESTRICTED UNIT AWARD granted on January 2, 2014 (the “Grant Date”).
1.Grant of Restricted Units. Mallinckrodt plc (the “Company”) has granted you
<<####>> Restricted Units subject to the provisions of these Terms and
Conditions and the Plan. The Company will hold the Restricted Units in a
bookkeeping account on your behalf until such units become payable or are
forfeited or cancelled.
2.Amount and Form of Payment. Each Restricted Unit represents one (1) Ordinary
Share and vested Restricted Units will be redeemed solely for Shares, subject to
Section 10.
3.Dividends. Each unvested Restricted Unit will be credited with a Dividend
Equivalent Unit (“DEU”) for any cash or stock dividends distributed by the
Company on an Ordinary Share. DEUs will be calculated at the same dividend rate
paid to other holders of Ordinary Shares and will vest in accordance with the
vesting schedule applicable to the underlying Restricted Units.
4.Vesting. Except as provided below, Restricted Units subject to this Award will
vest according to the following schedule:


Date                Vested Percentage
1st Anniversary of Grant Date                25%
2nd Anniversary of Grant Date            50%
3rd Anniversary of Grant Date                75%
4th Anniversary of Grant Date                100%


If your employment terminates before full (100%) vesting, you will forfeit the
unvested portion of Restricted Units. However, if your employment terminates due
to Normal Retirement (your employment terminates on or after the date you attain
age 60 and the sum of your age and years of service equals at least 70), Early
Retirement (your employment terminates on or after the date you attain age 55
and the sum of your age and years of service equals at least 60), death,
Disability, a Change in Control or Divestiture or Outsourcing Agreement,
Restricted Units subject to this Award will become vested in accordance with the
provisions of Section 5, 6 or 7, as applicable.



1     FY14 Grant Standard RSU Ts&Cs

--------------------------------------------------------------------------------



5.Early Retirement, Normal Retirement, Disability or Death. Notwithstanding the
vesting provisions described in Section 4, Restricted Units subject to this
Award will vest if your Termination of Employment is a result of your Early
Retirement, Normal Retirement, Disability or death as follows:


(i)Early Retirement. If your employment terminates as a result of your Early
Retirement (as defined in Section 4) and your Early Retirement occurs less than
12 months after the Grant Date, you will forfeit all Restricted Units subject to
this Award. If, however, your Early Retirement occurs at least 12 months after
the Grant Date, then you will be entitled to pro rata vesting of Restricted
Units subject to this Award based on (A) the number of whole months completed
from Grant Date through your Termination of Employment date divided by 48 times
(B) the total number of Restricted Units subject to this Award minus (C) the
number of Restricted Units subject to this Award that previously vested.


(ii)Normal Retirement, Disability or Death. If your employment terminates as a
result of your Normal Retirement (as defined in Section 4), your death or a
Disability, then you will become fully vested in all Restricted Units subject to
this Award on the date of your Normal Retirement, death or Termination of
Employment due to Disability.


6.Termination of Employment Following a Change in Control. Notwithstanding the
vesting provisions described in Section 4, you will become fully vested in all
Restricted Units subject to this Award on the date your employment terminates
after a Change in Control if you satisfy one of the following requirements:


(i)    Within 12 months after a Change in Control, the Company or any Subsidiary
terminates your employment for any reason other than Cause, Disability or death;
or


(ii)    Within 12 months after a Change in Control and within 60 days after one
of the events listed in this Section 6(ii), you terminate your employment
because (A) the Company or any Subsidiary (1) assigns or causes to be assigned
to you duties inconsistent in any material respect with your position as in
effect immediately prior to the Change in Control; (2) makes or causes to be
made any material adverse change in your position (including titles and
reporting relationships and level), authority, duties or responsibilities; or
(3) takes or causes to be taken any other action which, in your reasonable
judgment, would cause you to violate your ethical or professional obligations or
which results in a significant diminution in your position, authority, duties or
responsibilities; or (B) the Company or any Subsidiary, without your consent,
(1) requires you to relocate to a principal place of employment more than 50
miles from your existing place of employment and which increases your commute
from your principal residence by more than 50 miles; or (2) reduces your base
salary, annual bonus, or retirement, welfare, share incentive, perquisite (if
any) and other benefits when taken as a whole; provided, however, that upon an
event described in (A) or (B) above, you submit written

2    FY14 Grant Standard RSU     



--------------------------------------------------------------------------------



notice of such event to the Company and the Company has not cured such action
within 15 days after receipt of such notice.


7.Termination of Employment Resulting From Divestiture or Outsourcing Agreement.
Notwithstanding the vesting provisions described in Section 4, and subject to
the provisions of subsection (i) below, if your employment with the Company or a
Subsidiary terminates as a result of a Divestiture or Outsourcing Agreement,
then Restricted Units subject to this Award will vest on a pro-rata basis based
on (A) the number of whole months completed from Grant Date through your
Termination of Employment date divided by 48 times (B) the total number of
Restricted Units subject to this Award minus (C) the number of Restricted Units
subject to this Award that previously vested.


(i)    Notwithstanding the foregoing provisions of this Section 7, you shall not
be eligible for pro-rata vesting if (A) your Termination of Employment occurs on
or prior to the closing date of a Divestiture or such later date as is provided
specifically in the applicable transaction agreement or related agreements, or
on the effective date of an Outsourcing Agreement (the “Applicable Employment
Date”), and (B) you are offered Comparable Employment with the buyer, successor
company or Outsourcing Agent, as applicable, but do not commence such employment
on the Applicable Employment Date.


(ii)    For purposes of this Section 7 and these Terms and Conditions, (A)
“Comparable Employment” means employment at a location that is no more than 50
miles from your job location at the time of your Termination of Employment that
has a base salary and target bonus opportunity that is at least equal to your
base salary and target bonus opportunity in effect immediately prior to your
Termination of Employment; (B) “Disposition of Assets” means the disposition by
the Company or a Subsidiary of all or a portion of the assets used by the
Company or Subsidiary in a trade or business to an unrelated individual or
entity; (C) “Disposition of a Subsidiary” means the disposition by the Company
or Subsidiary of its interest in a subsidiary or controlled entity to an
unrelated individual or entity, provided that such subsidiary or controlled
entity ceases to be a member of the Company’s controlled group as a result of
such disposition; (D) “Divestiture” means a Disposition of Assets or a
Disposition of a Subsidiary; and (E) “Outsourcing Agreement” means a written
agreement between the Company or Subsidiary and an unrelated third party
(“Outsourcing Agent”) pursuant to which (1) the Company or Subsidiary transfers
the performance of services previously performed by Company or Subsidiary
employees to the Outsourcing Agent, and (2) the Outsourcing Agreement includes
an obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.


8.Withholdings. The Company has the right, prior to the issuance or delivery of
any Shares subject to this Award, to withhold or require from you the amount
necessary to satisfy applicable tax requirements (e.g., income tax, social
insurance, payroll tax and payment on account), as determined by the Company.
If, at any time after the Grant Date, you become subject to tax in more than one
jurisdiction, the Company may be required to withhold or

3    FY14 Grant Standard RSU     



--------------------------------------------------------------------------------



account for applicable tax requirements in the various jurisdictions. By
accepting this Award, you authorize the Company or any Subsidiary to satisfy
applicable tax or tax withholding requirements by: (i) withholding from your
wages or other cash compensation payable to you; (ii) withholding from any
proceeds resulting from the sale of Shares subject to this Award either through
a voluntary sale or through a mandatory sale arranged by the Company on your
behalf and pursuant to this authorization; (iii) redemption by the Company at
Fair Market Value of Shares due to you following the vesting of Shares subject
to this Award; or (iv) a combination of (i), (ii) or (iii) above. Furthermore,
if the Shares subject to this Award vest under circumstances where they have not
otherwise been fully paid-up in accordance with the requirements of Irish law,
the Company or any Subsidiary may require you to pay the par value of each Share
which vests hereunder at the time of such vesting. The Company or any Subsidiary
may take the payment from you by application of any of the methods of
withholding set forth herein. If the Company or any Subsidiary cannot withhold
or account for all taxes associated with this Award, or obtain payment of the
par value of each Share that vests hereunder, by application of the means
described herein, then, by accepting this Award, you agree that you will pay to
the Company or any Subsidiary all amounts necessary to satisfy applicable tax
requirements or the requirement that Shares be issued on a fully paid-up basis
and acknowledge that the Company may refuse to issue or deliver Shares subject
to this Award, or the proceeds from the sale of such Shares, if you do not
comply with such obligations.


9.Transfer of Award. You may not transfer this Award or any interest in
Restricted Units except by will or the laws of descent and distribution. Any
other attempt to transfer this Award or any interest in Restricted Units is null
and void.


10.Forfeiture of Award. You will forfeit all or a portion of the Restricted
Units subject to this Award if your employment terminates under the
circumstances described below:


(i)    If the Company or Subsidiary terminates your employment for Cause,
including, without limitation, a termination as a result of your violation of
the Company’s Guide to Business Conduct, then the Company will immediately
rescind all unvested Restricted Units subject to this Award and you will forfeit
all rights you have with respect to this Award. Also, by accepting this Award,
you agree and promise to deliver to the Company immediately upon your
Termination of Employment for Cause, Shares (or, in the discretion of the
Company, cash) equal in value to the amount of all Restricted Units subject to
this Award that vested during the 12-month period that occurs immediately before
your Termination of Employment for Cause.


(ii)    If, after your Termination of Employment, the Committee determines in
its sole discretion that while you were a Company or Subsidiary employee you
engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then the Company will
immediately rescind all unvested Restricted Units subject to this Award and you
will forfeit all rights you have with respect to this Award. Also, by accepting
this Award, you agree and promise to deliver to the Company immediately upon the
date the Committee determines that you could have been terminated for Cause,
Shares (or, in the discretion of the Company, cash) equal in value to

4    FY14 Grant Standard RSU     



--------------------------------------------------------------------------------



the amount of all Restricted Units subject to this Award that vested during the
period that begins 12 months immediately before your Termination of Employment
and ends on the date that the Committee determines that you could have been
terminated for Cause.


(iii)    If the Committee determines in its sole discretion that at any time
after your Termination of Employment and prior to the first anniversary of your
Termination of Employment you (A) disclosed confidential or proprietary
information related to any business of the Company or any Subsidiary or (B)
entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (1) such employment or consultation arrangement would likely (in the
Committee’s sole discretion) result in the disclosure of confidential or
proprietary information related to any business of the Company or any Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you had access to strategic or confidential information and (2) the
Committee has not approved the arrangement in writing, then the Company will
immediately rescind all unvested Restricted Units subject to this Award and you
will forfeit all rights you have with respect to this Award. Also, by accepting
this Award, you agree and promise to deliver to the Company, immediately upon
the Committee’s determination date, Shares (or, in the discretion of the
Company, cash) equal in value to the amount of all Restricted Units subject to
this Award that vested during the period that begins 12 months immediately
before your Termination of Employment and ends on the date of the Committee’s
determination.


11.Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee shall adjust the number and kind of Shares covered by
this Award and other relevant provisions to the extent necessary to prevent
dilution or enlargement of the benefits or potential benefits intended to be
provided by this Award. Any such determinations and adjustments made by the
Committee will be binding on all persons.


12.Restrictions on Payment of Shares. Payment of Shares for Restricted Units is
subject to the conditions that, to the extent required at the time of delivery
of such Shares:


(i)    The Shares covered by this Award will be duly listed, upon official
notice of issuance, on the NYSE; and


(ii)    A Registration Statement under the United States Securities Act of 1933
with respect to the Shares will be effective or an exemption from registration
will apply.





5    FY14 Grant Standard RSU     



--------------------------------------------------------------------------------



If there is any registration, qualification, exchange control or other legal
requirement imposed upon this Award or the Shares subject to this Award by
applicable securities or exchange control laws (including rulings or regulations
issued by the United States Securities and Exchange Commission or any other
governmental agency with jurisdiction over the issuance of this Award or the
Shares subject to this Award), the Company shall not be required to deliver any
Shares subject to this Award before the Company, in its sole discretion, has
determined that either (a) it has satisfied any such requirements or has
received the requisite approval from the appropriate governmental agency; or (b)
an exemption from such registration or exchange control requirement applies. By
accepting this Award, you acknowledge that you understand that the Company is
under no obligation to register this Award or the Shares subject to this Award
with any governmental agency or to seek approval from any governmental agency
for the issuance or sale of Shares subject to this Award.
13.Disposition of Securities. By accepting this Award, you acknowledge that you
have read and understand the Company’s Insider Trading Policy and are aware of
and understand your obligations under United States federal securities laws with
respect to trading in the Company’s securities. The Company has the right to
recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Restricted Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.


14.Plan Terms Govern. The vesting of Restricted Units, the disposition of any
Shares received on or after such vesting, and the treatment of any gains
received upon such disposition are subject to the terms of the Plan and any
rules that the Committee prescribes. The Plan document, as amended from time to
time, is incorporated into these Terms and Conditions. The Grant Letter and
these Terms and Conditions shall together constitute the Award Certificate
referred to in the Plan. Unless defined herein, capitalized terms used in these
Terms and Conditions are defined in the Plan. If there is any conflict between
the terms of the Plan and these Terms and Conditions, the Plan’s terms govern.
By accepting this Award, you acknowledge receipt of the Plan and the prospectus,
as in effect on the Grant Date.


15.Personal Data. To comply with applicable law and to administer this Award
appropriately, the Company and its agents may accumulate, hold and process your
personal data and/or “sensitive personal data” within the meaning of applicable
law (“Personal Data”). Personal Data includes, but is not limited to, the
information provided to you as part of the grant package and any changes thereto
(e.g., details of Restricted Units, including amounts awarded, unvested, or
vested), other appropriate personal and financial data about you (e.g., name,
home address, telephone number, date of birth, nationality, job title, reason
for termination of employment and social security, social insurance or other
identification number), and information about your participation in the Plan and
Shares obtained under the Plan from time to time. By accepting this Award, you
give your explicit consent to your employer’s and the Company’s accumulating,
transferring, and processing Personal Data as necessary or appropriate for Plan
administration. Your Personal Data will be retained only as long as is necessary
to administer your participation in the Plan. If applicable, by accepting this
Award, you also give your explicit consent to the Company’s transfer of Personal
Data outside the country in which

6    FY14 Grant Standard RSU     



--------------------------------------------------------------------------------



you work or reside and to the United States of America where the same level of
data protection laws may not apply as in your home country. The legal persons
for whom your Personal Data are intended (and by whom your Personal Data may be
transferred, processed or exchanged) include the Company, its Subsidiaries (or
former Subsidiaries as are deemed necessary), the outside Plan administrator,
their respective agents, and any other person that the Company retains or
utilizes for compensation planning or Plan administration purposes. You have the
right to request a list of the names and addresses of any potential recipients
of your Personal Data and to review and correct your Personal Data by contacting
your local Human Resources Representative. By accepting this Award, you
acknowledge your understanding that the transfer of the information outlined
here is important to Plan administration and that failure to consent to the
transmission of such information may limit or prohibit your participation in the
Plan. By accepting this Award, you acknowledge that you are providing the
consents herein on a purely voluntary basis and that, if you do not consent or
if you later seek to revoke your consent, it will adversely impact the ability
of the Company to administer your Awards but it will not adversely impact your
employment status or service with your employer.


16.No Contract of Employment or Promise of Future Grants. By accepting this
Award, you agree that you are bound by the terms of the Plan and these Terms and
Conditions and acknowledge that this Award is granted in the Company’s sole
discretion and is not considered part of any employment contract or your
ordinary or expected salary or other compensation for services of any kind
rendered to the Company or any Subsidiary. You further agree that this Award,
and your Plan participation, do not form, and will not be interpreted as
forming, an employment contract or guarantee of employment with the Company or
any Subsidiary. The Company, in its sole discretion, voluntarily established the
Plan and may amend or terminate it at any time pursuant to the terms of the
Plan. You understand that the grant of restricted units under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive future grants of any restricted units, or benefits in lieu of restricted
units, even if restricted units have been granted repeatedly in the past and
that all decisions with respect to future grants will be in the Company’s sole
discretion. By accepting this Award, you also acknowledge that this Award and
any gains received hereunder are extraordinary items and are not considered part
of your salary or compensation for purposes of any pension or retirement
benefits or for purposes of calculating any termination, severance, redundancy,
resignation, end of service payments, bonuses, long-service awards, life or
accident insurance benefits or similar payments. Neither this Award, nor any
gains received hereunder, is intended to replace any pension rights or
compensation. If the Company or Subsidiary terminates your employment for any
reason, you agree that you will not be entitled to damages or compensation for
breach of contract, dismissal (in any circumstances, including unfair dismissal)
or compensation for any loss of office or otherwise to any sum, Shares,
Restricted Units or other benefits to compensate you for the loss or diminution
in value of any actual or prospective rights, benefits or expectation under or
in relation to the Plan.


17.Limitations. Nothing in these Terms and Conditions or the Plan grants to you
any right to continued employment with the Company or any Subsidiary or to
interfere in any way with the Company or Subsidiary’s right to terminate your
employment at any time and for any reason, subject to applicable law. Payment of
Shares is not secured by a trust, insurance

7    FY14 Grant Standard RSU     



--------------------------------------------------------------------------------



contract or other funding medium, and you do not have any interest in any fund
or specific Company or Subsidiary asset by reason of this Award. You have no
rights as a stockholder of the Company pursuant to this Award until Shares are
actually delivered to you.


18.Entire Agreement and Amendment. These Terms and Conditions, the Grant Letter,
and the Plan constitute the entire understanding between you and the Company
regarding this Award. These Terms and Conditions supersede any prior agreements,
commitments or negotiations concerning this Award. These Terms and Conditions
may not be modified, altered or changed except by the Committee (or its
delegate) in writing and pursuant to the terms of the Plan; provided, however,
that the Company has the unilateral authority to amend these Terms and
Conditions without your consent to the extent necessary to comply with
applicable securities registration or exchange control requirements and to
impose additional requirements on this Award or Shares subject to this Award if
the Company, in its sole discretion, deems it necessary or advisable for legal
or administrative reasons.


19.Severability. The invalidity or unenforceability of any provision of these
Terms and Conditions will not affect the validity or enforceability of the other
provisions of these Terms and Conditions, which will remain in full force and
effect. Moreover, if any provision is found to be excessively broad in duration,
scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.


20.Waiver. By accepting this Award, you acknowledge that a waiver by the Company
of any breach by you of a provision of these Terms and Conditions shall not
operate or be construed as a waiver by the Company of any other provision of
these Terms and Conditions or of a subsequent breach.


21.Notices. By accepting this Award, you agree to receive documents, notices and
any other communications relating to your participation in the Plan in writing
by regular mail to your last known address on file with your employer, the
Company or Subsidiary or any outside Plan administrator, or by electronic means,
including by e-mail, through an online system maintained by any outside Plan
administrator or by a posting on the Company’s intranet website or on an online
system or website maintained by any outside Plan administrator.


22.Code Section 409A Compliance. Notwithstanding any other provision of these
Terms and Conditions to the contrary, in the event that all or a portion of this
Award becomes subject to Code Section 409A, the provisions contained in Section
7.12 of the Plan shall govern and shall supersede any applicable provision of
these Terms and Conditions.


23.Governing Law. This Award and these Terms and Conditions are governed by the
law of Ireland and shall be construed accordingly; provided, however, that, to
the extent that any provisions of Irish employment law are relevant, such
provisions shall only apply to an individual who has entered into a contract of
employment with the Company or any of its Irish subsidiaries.



8    FY14 Grant Standard RSU     



--------------------------------------------------------------------------------



24.Acceptance. In order to receive this Award, you must electronically
acknowledge and accept on Mallinckrodt’s third party Equity Administrator’s
website the terms and conditions set forth in the Plan and these Terms and
Conditions.  By accepting this Award, you agree to the following: (i) you have
carefully read, fully understand and agree to all of the terms and conditions
contained in the Plan and these Terms and Conditions; and (ii) you understand
and agree the Plan and these Terms and Conditions constitute the entire
understanding between you and the Company regarding this Award, and any prior
agreements, commitments or negotiations concerning this Award are replaced and
superseded.  If you do not acknowledge these Terms and Conditions on the
website, you will not be entitled to your Award.

9    FY14 Grant Standard RSU     

